EXAMINER’S COMMENTS
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on November 15, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a Telephone Interview (attached herein) with SCOTT M. SCHULTE, Attorney of Record, on January 24, 2022.
The application has been amended as follows: 
In the specification (Clean Copy filed on December 17, 2018), paragraph [0027] has been amended as follows:

[0027]  As shown in FIG 4, the magnet hole 32 has two grooves 32b which are recessed toward the radially inner side as viewed in the axial direction and in which the adhesive 4 applied to the permanent magnet 1 is located after the permanent magnet 1 is inserted in the magnet hole 32. The grooves 32b are formed so as to extend in the axial direction. Particularly, the two grooves 32b are formed near both ends of the magnet hole 32 in the circumferential direction, and a protruding portion 32c is formed between the two grooves 32b. Each of the two grooves 32b has a bottom 32d, and a groove depth dl from a top surface 32e of the protruding portion 32c (e.g. protrusion) to the bottom 32d is larger than a thickness t1 (see FIG 8) described below and is equal to or less than a thickness t2.

Claims 9 and 26 through 28 have been amended as follows.
In Claim 9, --of the magnet hole— has been added before “so as to protrude” (line 4); “on one of a” (line 19) has been changed to –on one of the--; “a radially inner side of the rotor core” (line 20) has been changed to –the radially inner side--; and –of the magnet hole—has been added after “radially inner side” (line 26).
In Claim 26, “rotor core” (line 4) has been changed to –magnet hole--.
In Claim 27, “rotor core” (line 4) has been changed to –magnet hole--.
In Claim 28, “rotor core” (line 4) has been changed to –magnet hole--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The examiner’s comments from the previous office action (Ex Parte Quayle, pages 4 to 5) under the heading “Allowable Subject Matter” are fully incorporated by reference herein.  Accordingly, Claims 9 through 28 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 5609330, discloses a method for making a rotor (3, in Fig. 1) that includes a rotor core (4, in Fig. 10) having a magnet hole (e.g. 6), a permanent magnet (e.g. 10) inserted into the magnet hole, and an adhesive (e.g. 14, in Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896